DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings were received on 02/15/2021.  These drawings are approved.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (i.e.: the following limitation are “an intermediate-pressure passage” recited in claims 1, 6, 8-9, 11-13, 18, 20-21 and 23-24; “a first valve is a fluid-pressure-actuated valve” and “a second valve is an electro-mechanically-actuated valve” recited in claims 1-2 and 13-14; “wherein in the first position, the second valve restricts fluid communication between the control chamber and the suction-pressure region…., and 30Attorney Docket No. 0315-000714-US-COF in the second position, the second valve restricts fluid communication between the control chamber and the intermediate-pressure passage” recited in claims 1 and 13 – see instant specification filed on 02/15/2021, page 20, para. [0072] to pages 22-23, para. [0078] - see Figs. 7-8 and 20-21).

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  It is unclear how the second valve (532) restricts fluid communication between the control chamber (574) and the suction-pressure region (506) and provides fluid communication between the intermediate-pressure passage (546) and the control chamber (574) in the first position and how  the second valve (532) restricts fluid communication between the control chamber (574) and the intermediate-pressure passage (546) and provides fluid communication between the between the control chamber (574) and the suction-pressure region (506), in the second position (see pages 22-23, para. [0078] - see Figs. 7-8 and 20-21).  
	Accordingly, the specification must be amended in response to the Office Action to clarify the second valve (532) restricting fluid communication between the control chamber (574) and the suction-pressure region (506) in the first position and the second valve (532) restricting fluid communication between the control chamber (574) and the intermediate-pressure passage (546), in the second position that recited in claims 1 and 13. No new matter may be entered. 35 U.S.C. 132.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
- Claims 1 and 13, the limitation “an intermediate-pressure passage” renders the claim indefinite because it is unclear what kind of the passage is (i.e.: a first passage (544) or a second passage (546)) because it does not have detailed supports in the instant specification, as the applicants are claiming. Appropriate correction is required.
- Claim 1 is indefinite and functional because insufficient structure or structural relationships are recited to support the statements that the first valve is movable between an open position opening an end of the modulation port and a closed position closing the end of the modulation port; and a second valve in fluid communication with a control chamber, the intermediate-pressure passage, and a suction-pressure region of the compressor, wherein the second valve is movable between a first position and a second position. In other words, how the second valve is movable between the first and second positions with respect to the first valve since the second valve in fluid communication with a control chamber, the intermediate-pressure passage, and a suction-pressure region of the compressor.
- Claims 1 and 13 recites the limitations "wherein in the first position, the second valve restricts fluid communication between the control chamber and the suction-pressure region and provides fluid communication between the intermediate-pressure passage and the control chamber, and 30Attorney Docket No. 0315-000714-US-COF in the second position, the second valve restricts fluid communication between the control chamber and the intermediate-pressure passage and provides fluid communication between the between the control chamber and the suction-pressure region". Such recitations render the claim indefinite since it does not have detailed supports in the instant specification. Since the claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable. 
- Claims 2 and 14 recites the limitations "the first valve is a fluid-pressure-actuated valve, and wherein the second valve is an electro-mechanically-actuated valve”. Such recitations render the claim indefinite since it does not have detailed supports in the instant specification. Since the claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable. 
	- Regarding claims 11 and 12, each claim initially recites, in the plural, "the intermediate-pressure fluid pockets" and then later refers to "the intermediate-pressure fluid pocket”. Since the initial recitation only provides for the intermediate-pressure fluid pockets, there is a disagreement in scope between these recitations. Accordingly, the applicants are suggested to correct as: claim 12, page 32, lines 1-2, “the intermediate-pressure fluid pocket” should be changed to --the one of the intermediate-pressure fluid pockets-- and claim 12, page 32, line 3, “the intermediate-pressure fluid pocket” should be changed to --the another one of the intermediate-pressure fluid pockets --. Appropriate correction is required.
	- Regarding claims 23 and 24, each claim initially recites, in the plural, "the intermediate-pressure fluid pockets" and then later refers to "the intermediate-pressure fluid pocket”. Since the initial recitation only provides for the intermediate-pressure fluid pockets, there is a  should be changed to --the one of the intermediate-pressure fluid pockets-- and claim 12, page 35, line 3, “the intermediate-pressure fluid pocket” should be changed to --the another one of the intermediate-pressure fluid pockets --. Appropriate correction is required.
	- Claims 1-24 are renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable. For example, the limitation “an intermediate-pressure passage” is recited in claims 1, 6, 8-9, 11-13, 18, 20-21 and 23-24 while a “first passage or second passage” (see page 20, para. [0072] and page 22, para. [0077] to para. [0078]) is described in the specification disclosure and  the limitation “first valve” and “second valve” recited in claims 1-2 and 13-14 while a modulation valve ring (see page 26, para. [0086]) and a modulation control valve assembly (see page 22, para. [0078]) are described in the specification disclosure. This is a conflict/inconsistency terminology between the claim subject matter and the specification disclosure that renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings. 
	Accordingly, the applicants will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim.
The claims not specifically mentioned are indefinite since they depended from one of the above claims.

5.	Normally a claim which fails to comply with the first and/or second paragraph of § 112 will not be analyzed as to whether it is patentable over the prior art since to do so would of necessity 

Claim Objections
6.	Claims 1 and 13 are objected to because of the following informalities: 
		- claim 1: on page 31, line 3, “between the between the” should be changed to --between the--. 
		- claim 13: on page 33, line 20, “between the between the” should be changed to --between the--. 
	Appropriate correction is required.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1, 3-6, 10, 13, 15-18 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, 12-13 and 17-18 of U.S. Patent No. 9,303,642B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because a patented claims 1 and 9 does not teach “a first valve mounted to the first end plate and movable between an open position opening an end of the modulation port and a 
Claims 2-12 and 14-24 are rejected  by virtue of their dependence on claims 1 and 13.
8.	Claims 1, 3-6, 10, 13, 15-18 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 15, 17 and 19 of U.S. Patent No. 9,879,674B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because a patented claims 1 and 15 does not teach “second valve in fluid communication with a control chamber, the intermediate-pressure passage, and a suction-pressure region of the compressor” as recited in the independent claims 1 and 13 of the instant application.
Claims 2-12 and 14-24 are rejected  by virtue of their dependence on claims 1 and 13.


Prior Art
9.	The IDS (PTO-1449) filed on Dec. 3, 2021 and Sept. 21, 2021 have been considered.  An initialized copy is attached hereto.  
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of two patents: Doepker et al.(U.S. Patent Number 10,907,633B2) and Akei et al. (U.S. Patent Number 10,954,940B2), each further discloses a state of the art.





Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746